MATTHIAS, J.
1. The reserve created and maintained by an Ohio Life Insurance Company as required by law represents an indebtedness of the company to its policy holders and by virtue of Section 5327 and 9357, General _Code, the amount thereof may he deducted from its gross taxable credits in making its return of property for taxation.
2. Sections 5327 and 9357, General Code, are not violative of any provision of the Ohio Constitution.
Judgment affirmed.
Day, Allen, Kinkade, Robinson and Jones, JJ., concur.